Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 11 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-5 of access metadata associated with user's historical transactions at a merchant (limitation 1); identify a repeat transaction by a user at the merchant based on the metadata (limitation 2); identify a location of a vehicle associated with the user (limitation 3); determine that the location of the vehicle is within a first threshold distance of the merchant (limitation 4); and in response to the determining, transmitting instructions to a merchant's system to prepare an order matching the repeat transaction (limitation 5) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps/limitations mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., control circuity) to perform abstract steps/limitations 1-5 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., control circuity). Further, limitation 5 of claim 11 “transmitting instructions to a merchant’s system to prepare an order matching the repeat transaction” via “a control circuitry” merely displaying data/sending data, which is considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Furthermore, the additional element of “a merchant’s system” is merely a destination where information is being sent to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., control circuity) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 11 (step 2B):  The additional element in claim 11 (e.g., control circuity) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “control circuity” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-5 mentioned above.   Further, limitation 5 of claim 11 “transmitting instructions to a merchant’s system to prepare an order matching the repeat transaction” via “a control circuitry” merely displaying data/sending data, which is considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Furthermore, the additional element of “a merchant’s system” is merely a destination where 
When revaluating the limitation 5 mentioned above of “transmitting instructions to a merchant’s system to prepare an order matching the repeat transaction” via “a control circuitry”  in step 2B, this  transmitting data/ sending data is also well-understood, routine and conventional activities.  The use of generic computer to transmit/send data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional limitations/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim(s) 11.  
Dependent claims 2-10 and 12-20 are merely add further details of the abstract steps/elements recited in claims 1 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 2-10 and 12-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winkelman et al; (US 2015/0127493 A1); in view of Khalil et al; (US 2016/0162936 A1):
4.	Independent claims 1 and 11:  Winkelman teaches a method comprising:
accessing metadata associated with user's historical transactions (e.g., payment account information data 450 may include a user profile that may include, for example, prior orders made at various merchants that may be accessed to facilitate repeat orders of the same or similar products/goods/services…etc., in para 0042) (step 1) {At least fig. 4 para 0042 in context with para 0058, claim 4, 8};
identifying a repeat transaction (paras 0042 , 0058, claim 8) by a user at the merchant based on the metadata (e.g., payment account information data 450 may include a user profile that may include, for example, prior orders made at various merchants that may be accessed to facilitate repeat orders of the same or similar products/goods/services…etc., in para 0042) (step 2) {At least fig. 4 para 0042 in context with para 0058, claim 4, 8};
identifying a location of a vehicle associated with the user (step 3) {At least paras 0006, 0022, 0037, 0039, 0041, fig. 6A paras 0046- 0048, claim 4};
determining that the location of the vehicle is within a first threshold distance of the merchant (step 4) {At least paras 0006, 0022, 0037, 0039, 0041, fig. 6A paras 0047- 0048, claim 4};
in response to the determining, and based on user request (e.g., user enter order via the presented menu of items in figs 6A paras 0048, 0050) transmitting instructions (paras 0052-0053 in fig, 6B) to a merchant's system to prepare an order matching the repeat transaction (see repeat transactions in paras 0042, 0058, claim 8) {At least figs. 6A-6B paras 0048-0053 in context with paras 0042, 0058, claim 8). 
However, Winkelman’s transmitting instructions to a merchant's system to prepare an order matching the repeat transaction does not solely based on in response to the determining of the location of the vehicle is within a first threshold distance of the merchant (since Winkelman’s teaching is also based on the user request as mentioned above).
	Khalil also teaches determining of the location of a user is within a first threshold distance of the merchant (which are already taught by Winkelman above) {At least fig. 3 in context with fig. 2 especially paras 0047-0056)
	Khalil further teaches a general concept of in response to the determining, transmitting instructions to a merchant's system to prepare an order matching a previous ordered/purchased transaction (paras 0055-0056, 0059 in context with paras 0019, 0036, 0042-0043) {At least fig. 3 in context with fig. 2 especially paras 0055-0061 especially paras 0055-0056, 0059, 0061 in context with paras 0019, 0036, 0042-0043}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “in response to the determining, and based on  transmitting instructions to a merchant's system to prepare an order matching the repeat transaction” of Winkelman to include “response to the determining, transmitting instructions to a merchant's system to prepare an order matching a previous ordered/purchased transaction”, taught by Khalil.  One would be motivated to do this in order to improve the process of informing a business of the arrival of potential customers {Khalil: para 0004 in context with para 0061}.  
5.	Claims 2 and 12.  The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein the instructions are transmitted without a user's request to transmit the instructions {Khalil:  At least fig. 3 in context with fig. 2 especially paras 0055-0061 especially paras 0055-0056, 0059, 0061 in context with paras 0019, 0036, 0042-0043}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “in response to the determining, transmitting instructions to a merchant’s system to prepare an order matching the repeat transaction” of the combination of Winkelman and Khalil to include “wherein the instructions are transmitted without a user's request to transmit the instructions”, taught by Khalil.  One would be motivated to do this in order to improve the process of informing a business of the arrival of potential customers {Khalil: para 0004 in context with para 0061}.  
6.	Claims 3 and 13:  The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches:
presenting on an interface in the vehicle an offer from the merchant for the repeat transaction {Winkelman:  At least paras 0006, 0022 in context with fig. 6A-6B especially paras 0048, 0050-0051}; and
in response to receiving acceptance of the offer for the repeat transaction via the vehicle's interface, completing the transaction {Winkelman:  At least paras 0006, 0022 in context with fig. 6A-6B especially paras 0048, 0050-0053}; and
7.	Claims 4 and 14:  The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein identifying the repeat transaction comprises: identifying repeat transactions based on a time of the transaction {Winkelman: At least para 0056 in context with para 0058}; and also {Khalil:  At least paras 0043, 0055 in context with paras 0055-0058}.
8.	Claims 5 and 15:  The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein the transmitting instructions to the merchant's system is performed in response to determining that the vehicle is travelling toward a location of the merchant {Winkelman:  At least paras 0047-0048, claim 4}; and also {Khalil:  At least paras 0047-0056, steps 304, 306 and 308}.
9.	Claims 6 and 16:  The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein the identifying the repeat transaction comprises: identifying repeat transactions based on a day of the transaction {Winkelman: At least para 0058}; and also {Khalil:  At least paras 0043, 0055 in context with paras 0055-0058}.
10.	Claims 7 and 17:  The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches:
presenting on a speaker (paras 0026, 0046, see voice recognition technology) in the vehicle an offer from the merchant for the repeat transaction (paras 0042, 0058, claim 8) {Winkelman:  At least paras 0026, 0046 in context with paras 0026, 0022, 0048-0050, 0058} ; and
in response to receiving acceptance of the offer for the repeat transaction via the vehicle's interface, completing the transaction {Winkelman:  At least paras 0026, 0046 in context with paras 0026, 0022, 0048-0050, 0058}.
11.	Claims 8 and 18:  The combination of Winkelman and Khalil teaches the claimed invention as in claims 7 and 17.  The combination further teaches wherein the receiving acceptance of the offer comprises receiving voice command (paras 0026, 0046, see voice recognition technology) response of accepting the offer for the repeat transaction (paras 0042, 0058, claim 8) {Winkelman:  At least paras 0026, 0046 in context with paras 0026, 0022, 0048-0050, 0058}.
12.	Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winkelman et al; (US 2015/0127493 A1); in view of Khalil et al; (US 2016/0162936 A1); and further in view of Farber et al; (US 2013/0173419 A1): 
13.	Claims 9 and 19: The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination further teaches identifying a plurality of repeat transactions; and determine a list of repeat transactions {Winkelman:  At least paras 0042, 0058, claim 8}.
ranking the repeat transactions based on a repeatability factor”.
	Faber also teaches identifying a plurality of repeat transactions; and determine a list of repeat transactions (already taught by Winkelman) in Abstract, paras 0005-0006 in context with paras 0055-0057.  
Farber further teaches ranking (e.g., scoring/ranking in paras 0055-0057) the repeat transactions based on a repeatability factor {At least fig 6 paras 0055-0057 in context with paras 0005-0006, Abstract}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “identifying a plurality of repeat transactions; and determine a list of repeat transactions” of the combination of Winkelman and Khalil to include “ranking the repeat transactions based on a repeatability factor”, taught by Farber.  One would be motivated to do this in order to customized recommendation based on purchasing patterns of an individual consumer {Faber: para 0005}, and efficiently generate of recommendations to the individual consumer {Faber:  At least paras 0001}. 
14.	Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winkelman et al; (US 2015/0127493 A1); in view of Khalil et al; (US 2016/0162936 A1); and further in view of Patil et al; (US 2018/0374126):
15.	Claims 10 and 20:   The combination of Winkelman and Khalil teaches the claimed invention as in claims 1 and 11.  The combination does not explicitly teach the underlined features:  “determining a plurality of users or occupants present in the vehicle; identifying repeat transactions associated with each user of the plurality of users or occupants present in the vehicle; and transmitting instructions to the merchant's system to prepare the order matching the repeat transaction for each user of the plurality of users present in the vehicle”
	Patil teaches a general concept of:
 determining a plurality of users or occupants present in the vehicle {At least paras 0074, 0082-0085, 0097}; 
identifying repeat transactions (e.g., shopping patterns such as frequency of purchases in transaction profile/ transaction data in para 0154 in context with paras 0127, 0139-0140) associated with each user of the plurality of users or occupants present in the vehicle {At least paras 0154 in context with paras 0127, 0139-0140.  Also see paras 0082-0086, 0094, 0099, 0103, 0154}.
 prepare offers matching the repeat transaction (e.g., shopping patterns such as frequency of purchases in transaction profile/ transaction data in para 0154 in context with paras 0127, 0139-0140)  for each user of the plurality of users present in the vehicle {At least paras 0074-0075, 0082, 0085-0087, 0094, 0097, 0099 in context with paras 0127, 0139-0140, 0154}.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “determining the user or occupant present in the vehicle; identifying repeat transactions associated with the user or occupant present in the vehicle; and transmitting instructions to the merchant's system to prepare the order matching the repeat transaction for the user or occupant present in the vehicle”, taught by the combination of Winkelman and Khalil to include “determining a plurality of users or occupants present in the vehicle; identifying repeat transactions associated with each user of the plurality of users or occupants present in the vehicle; and prepare offers matching the repeat transaction for each user of the plurality of users present in the vehicle”, taught by Patil so that the combination of Winkelman, Khalil and Patil would yield “determining a plurality of users or occupants present in the vehicle; identifying repeat transactions associated with each user of the plurality of users or occupants present in the vehicle; and transmitting instructions to the merchant's system to prepare the order matching the repeat transaction for each user of the plurality of users present in the vehicle”.  One would be motivated to do this in order to determine the purchase transaction history of both the passengers and driver present in the vehicle for targeting customized contents/preparing orders to both the passengers and driver, which in turn would enhance the efficiency and effectiveness of the overall combination of system of Winkelman, Khalil and Patil.  
Prior Art that is pertinent to Applicant’s disclosure
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Colson et al; (US 2015/0356665 A1), wherein teaches identify a transaction by a user at the merchant based on transaction history data; identify a location of a vehicle associated with a user; determining that the location of the vehicle is within a first threshold distance of the merchant; in response to the determining, transmitting instructions to a merchant’s system to notify the location of the vehicle for potential purchase in at least figs. 3 and 5.  Further see other reference in PTO-892 form.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681